 1    Joseph E. Shickich, Jr.
        Direct Dial: 206-389-1772
 2      Facsimile: 206-289-1708
        E-Mail: jshickich@foxrothschild.com
 3    Michael A. Sweet
        Direct Dial: 415-364-5560
 4      Facsimile: 415-391-4436
        E-Mail: msweet@foxrothschild.com
 5    Wendy E. Lyon
        Direct Dial: 206-389-1667
 6      Facsimile: 206-289-1708
        E-Mail: wlyon@foxrothschild.com
 7    FOX ROTHSCHILD LLP
      1001 Fourth Avenue, Suite 4500
 8    Seattle, WA 98154
 9    Attorneys for Cosmos Granite (West), LLC
10

11
                                 UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF OREGON
13

14 In re
                                                       Case No. 19-32600-dwh11
15 Wall to Wall Tile & Stone, LLC (TIN 9732),          LEAD CASE
   Wall to Wall Tile & Stone-Oregon LLC
16 (TIN 1863), and Wall to Wall Tile & Stone-          (Jointly Administered with Case Nos. 19-
   Idaho LLC (TIN 94310),                              32599-dwh11 and 19-32603-dwh11)
17
                              Debtors.                 REPLY BY COSMOS IN SUPPORT OF
18                                                     ITS MOTION UNDER SECTIONS 542(e)
                                                       AND 1103(c)(2)
19
                                                       Related to Doc 107
20
             COMES NOW Cosmos Granite (West), LLC (“Cosmos”), and replies in support of its
21
     motion for an order under 11 U.S.C. §§ 542(e) and 1103(c)(2) (“Motion”) authorizing it to
22
     maintain and to provide Debtors and the Official Committee of Unsecured Creditors
23
     (“Committee”) with access to documents relating to Debtors’ property or financial affairs that
24
     Cosmos obtained during discovery in state court litigation that Cosmos had loaded onto a
25
     © Relativity electronic discovery document review platform (collectively, “Documents”).
26

                                                                                     FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                     1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION UNDER                                           SEATTLE, WA 98154
                                                                                                    206.624.3600
      SECTIONS 542(e) AND 1103(c)(2) - 1
     189421\00001\102209548.v2
                            Case 19-32600-dwh11      Doc 159      Filed 09/13/19
 1           1.      Debtors’ response is strange. Debtors do not dispute that the Documents relate to

 2 the Debtors’ property and financial affairs or that it is in the best interest of the estate to maintain

 3 the Documents. Yet, Debtors do not want Cosmos to turnover the Documents in accordance

 4 with Section 542(e). Instead, Debtors want Cosmos, pursuant to the State Court’s Protective

 5 Order, and probably in violation of the automatic stay of Section 362(a)(3), to destroy the

 6 Documents.

 7           2.      Debtors do not dispute that there are approximately 53,000 Documents, of about

 8 103,000 pages on the © Relativity platform, and that the Documents include financial statements,

 9 emails, bill payment records, invoices, receipts, purchase orders, and QuickBooks print outs

10 (such as accounts payable/unpaid bills, and cost of goods sold).

11           3.      Debtors do not dispute that the © Relativity platform has an extremely robust

12 search functionality, and that the Documents are securely stored and can be easily located and

13 viewed, and searched, filtered, reviewed and categorized.

14           4.      Although Debtors claim that the State Court Litigation “ended” on with entry of

15 the Judgment on July 2, 2019, which they claim triggered the 60 day clock for Cosmos to destroy

16 or return the Documents, Debtors do not dispute that they filed bankruptcy invoking the

17 automatic stay before the 60 days ran or that the parties to the State Court Lawsuit filed a

18 “Certificate of Settlement Without Dismissal” that expressly provides that “the parties

19 contemplate that the final dismissal of this action will be appropriate as of July 30, 2020,” which

20 is nearly a year from now.

21           5.      The Bankruptcy Code, especially its provisions for the automatic stay (Section

22 362) and for turnover (Section 542), controls what happens to the Documents, and the

23 Bankruptcy Code does not sanction the destruction of the Documents. The Debtors do not

24 explain how or why the State Court Protective Order changes or overrides this.

25           6.      Debtors do not deny the applicability to the Documents of Section 542(e), which

26 provides:

                                                                                         FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                         1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION UNDER                                               SEATTLE, WA 98154
                                                                                                        206.624.3600
      SECTIONS 542(e) AND 1103(c)(2) - 2
     189421\00001\102209548.v2
                            Case 19-32600-dwh11         Doc 159     Filed 09/13/19
                              Subject to any applicable privilege, after notice and a
 1                   hearing, the court may order an attorney, accountant, or other
                     person that holds recorded information, including books,
 2                   documents, records, and papers, relating to the debtor’s property or
                     financial affairs, to turn over or disclose such recorded information
 3                   to the trustee.
 4           7.      Debtors do not deny that the Court’s granting of the Motion would ensure that the

 5 Documents are not destroyed or lost, but instead would make the Documents available to

 6 Debtors and their professionals, the Committee and its professionals, and any trustee appointed

 7 in this case.

 8           8.      Debtors do not deny that the Committee is entitled under 11 U.S.C. 1103(c)(2) to

 9 “investigate the acts, conduct, assets, liabilities, and financial condition of the debtor, the

10 operation of the debtor’s business and the desirability of the continuance of such business, and

11 any other matter relevant to the case or to the formulation of the plan,” and Debtors do not deny

12 that the Documents bear directly on this investigation.

13           9.      The Documents should not be destroyed. Instead, pursuant to Section 542(e),

14 they should be preserved by Cosmos on the © Relativity platform and, pursuant to Section

15 1103(c)(2), made available to Debtors and the Committee.

16                                        RELIEF REQUESTED
17           WHEREFORE, Cosmos respectfully states that it is in the best interests of the estate and

18 the creditors for the Court to grant the Motion to protect and preserve the Documents.

19           DATED this 13th day of September, 2019.

20                                                 FOX ROTHSCHILD LLP
21

22                                                 By:    /s/ Joseph E. Shickich, Jr.
                                                      Joseph E. Shickich, Jr. WSBA #8751
23                                                    Michael A. Sweet, CAB #184345
                                                      Wendy E. Lyon, OSB #162408
24                                                 Attorneys for Cosmos Granite (West), LLC
25

26

                                                                                         FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                         1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION UNDER                                               SEATTLE, WA 98154
                                                                                                        206.624.3600
      SECTIONS 542(e) AND 1103(c)(2) - 3
     189421\00001\102209548.v2
                            Case 19-32600-dwh11          Doc 159    Filed 09/13/19
 1                                  CERTIFICATE OF SERVICE

 2           Veronica I. Magda declares:

 3           1.      I am an employee of Fox Rothschild LLP, which represents Cosmos Granite

 4 (West), LLC. I am over the age of 18 and am competent to make this Declaration.

 5           2.      On September 13, 2019, I electronically filed the RESPONSE BY COSMOS IN

 6 SUPPORT OF ITS MOTION UNDER SECTIONS 542(e) AND 1103(c)(2).

 7           3.      Also, on September 13, 2019, I caused copies of the forgoing document to be sent

 8 via U.S. Mail – First Class to the following:

 9                                         Tyler Kruckenberg
                                           28700 NE Lewisville Hwy
10                                         Battle Ground, WA 98604

11                                         ODR Bkcy.
                                           955 Center St NE
12                                         Salem, OR 97301-2555

13           4.      It is my understanding that the CM/ECF System will send notifications of this

14 filing to all parties listed in this case to receive notice electronically.

15           I declare under penalty of perjury under the laws of the United States that the foregoing is

16 true and correct.

17           DATED this 13th day of September, 2019 at Seattle, Washington.

18
                                                            /s/ Veronica Magda
19                                                         Veronica I. Magda
                                                           Fox Rothschild LLP
20                                                         1001 Fourth Avenue, Suite 4500
                                                           Seattle, WA 98154-1192
21                                                         Phone: (206) 624-3600
                                                           Fax: (206) 389-1708
22                                                         vmagda@foxrothschild.com
23

24

25

26
                                                                                         FOX ROTHSCHILD LLP
      Case No.: 19-32600-dwh11                                                         1001 FOURTH AVENUE, SUITE 4500
      REPLY BY COSMOS IN SUPPORT OF ITS MOTION UNDER                                               SEATTLE, WA 98154
                                                                                                        206.624.3600
      SECTIONS 542(e) AND 1103(c)(2) - 4
     189421\00001\102209548.v2


                            Case 19-32600-dwh11          Doc 159      Filed 09/13/19
